                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                        )
                                                    )
                                                    )               2:19-CR-00096-JRG
                 Plaintiff,                         )
                                                    )
          vs.                                       )
                                                    )
   ANTHONY NATHAN SMITH,                            )
                                                    )
                 Defendant                          )




                                              ORDER
         Defendant appeared before Magistrate Judge Christopher H. Steger in Chattanooga,

  Tennessee on September 5, 2019 for an initial appearance and arraignment on the Indictment [Doc.

  3]. At this time, Defendant was appointed John A. Brooks, a member in good standing of the

  Chattanooga CJA panel. As Defendant’s case will proceed in Greeneville, Tennessee, Defendant

  is now appointed Jerry Laughlin, a member in good standing of the Greeneville CJA panel. Mr.

  Brooks is relieved of any further representation of Defendant.

         Defendant is scheduled to appear before the Court in Greeneville, Tennessee for a detention

  hearing on Tuesday, September 10, 2019, at 9:00 a.m.

         SO ORDERED:




                                               s/ Dennis H. Inman
                                               United States Magistrate Judge




Case 2:19-cr-00096-JRG-CRW Document 192 Filed 09/06/19 Page 1 of 1 PageID #: 257
